        Case 6:19-cv-00067-BMM Document 13 Filed 03/23/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION




  STEPHEN KELLY,
                                                   CV 19-67-H-BMM-JTJ
                      Plaintiff,

        vs.                                         ORDER

  MONTANA DEPARTMENT OF
  TRANSPORTATION, and
  MALCOLM LONG, in his official
  capacity as Director of the Montana
  Department of Transportation,

                      Defendants.

      United States Magistrate Judge John Johnston entered his Amended

Findings and Recommendations in this case on March 9, 2021. (Doc. 12). Judge

Johnston recommended that Plaintiff’s Complaint (Doc. 2) should be DISMISSED

with prejudice for failure to assert a cognizable claim upon which relief should be

granted. (Doc. 12).

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left with

                                        -1 -
        Case 6:19-cv-00067-BMM Document 13 Filed 03/23/21 Page 2 of 2




a “definite and firm conviction that a mistake has been committed.” United States

v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear

error and finding none,

      IT IS ORDERED that Judge Johnston’s Amended Findings and

Recommendations (Doc. 12) are ADOPTED IN FULL.

      1. Plaintiff’s Complaint (Doc. 2) is DISMISSED with prejudice because

         Plaintiff has failed to assert a cognizable claim upon which relief may be

         granted;

      2. All pending motions (Docs. 7, 8, 10) are DENIED as moot; and

      3. The Clerk of Court is directed to close this matter and enter judgment

         pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DATED this 23rd day of March, 2021.




                                        -2 -
